Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered February 2, 1996, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of the record and defense counsel’s brief leads to the same conclusion. The record evinces that defendant entered a knowing, voluntary and intelligent plea of guilty of the crime of criminal possession of a controlled substance in the third degree. Defendant was sentenced as a second felony offender to a prison term of 4V2 to 9 years in accordance with the relevant statutory requirements and the negotiated plea agreement. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., White, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.